In a proceeding pursuant to Social Services Law § 384-b to terminate the natural parents’ parental rights on the ground that they permanently neglected their child, the parents separately appeal from a dispositional order of the Family Court, Suffolk County (Freundlich, J.), entered December 6, 1989, which, after a hearing, terminated their parental rights and commit*530ted the guardianship and custody of the child to the Suffolk County Department of Social Services.
Ordered that the order is affirmed, without costs or disbursements.
On April 7, 1983, the mother, a woman with a history of mental illness, gave birth to James, the subject of these proceedings. Less than two weeks later, James was placed in foster care and has remained there since.
The petitioning agency has met its burden of proving by clear and convincing evidence that, despite its diligent efforts to strengthen the parental relationship, the parents have failed to plan for the future of their child (see, Matter of Sheila G., 61 NY2d 368; Social Services Law § 384-b [7] [a]). Termination of their parental rights on the ground of permanent neglect was therefore proper (see, Social Services Law § 384-b [4] [d]).
The evidence adduced at the fact-finding hearing established that the parents failed to regularly attend recommended counseling sessions to address the problems which prevented the return of the child to them, most importantly, the mother’s history of mental illness and the father’s alcoholism. In addition, the father turned down an offer by a caseworker to arrange for vocational training. By failing to take advantage of the services and resources available to them, the parents did not meet their obligation to plan for the child (see, Matter of Kathleen B., 144 AD2d 357). Bracken, J. P., Eiber, Balletta and Rosenblatt, JJ., concur.